UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                                 ORDER
            - against -
                                                            19 Mag. 10616 (UA)
MICHAEL VALDEZ, a/k/a "Bigga," and
RYAN DIAZ, a/k/a Rico,"

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that a bail review hearing will take place with respect to

defendant Michael Valdez on November 15, 2019 at 3:00 p.m. (instead of 3:30 p.m.) in

Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley Square, New

York, New York.

Dated: New York, New York
       November 14, 2019

                                           so QpRED., },              l,
                                               hL2 ow°
                                           Paul G. Gardephe
                                           United States District Judge
